UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-2125


STEPHEN E. BRUNS,

                  Plaintiff - Appellant,

             v.

JOHN E. POTTER, Postmaster General, U.S. Postal Service,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:06-cv-01076-JFM)


Submitted:    December 16, 2008               Decided:   January 8, 2009


Before NIEMEYER and      MICHAEL,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas James Gagliardo, THE GAGLIARDO LAW FIRM, Silver Spring,
Maryland, for Appellant.      Rod J. Rosenstein, United States
Attorney,   Ariana  Wright   Arnold,   Assistant United States
Attorney, Baltimore, Maryland, for Appellee


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stephen E. Bruns appeals the district court’s order

granting summary judgment in favor of Defendant on Bruns’ claim

of retaliation, in violation of the Civil Rights Act of 1964, as

amended.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm the district court’s order.            See

Bruns v. Potter, No. 1:06-cv-01076-JFM (D. Md. Aug. 22, 2007).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2